Case 3:20-cv-00497-TJC-PDB Document 10 Filed 07/22/20 Page 1 of 4 PageID 58




                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

                                    In Admiralty

IN RE: ADAM J. PETNUCH AND
REEL DREAMS FISHING CHARTER,                                NO. 3:20-CV-497-J-32PDB

              Plaintiffs.




                                        Order

      This admiralty case arises from an April 3, 2017, incident in offshore navigable
waters involving a rented fishing-charter boat (a 30-foot Grady White with hull
identification number NTLEA103F495) from St. Augustine, St. Johns County,
Florida. Doc. 1 at 1 and ¶¶ 4, 13. The plaintiffs—the asserted boat owners—seek
exoneration from or limitation of liability under the Limitation of Liability Act, 46
U.S.C. §§ 30501–12, Supplemental Rule F, and Local Admiralty Rule 7.06. Doc. 1.

      Before the Court is the plaintiffs’ (1) motion to approve an ad interim
stipulation, enter a notice to potential claimants, and enjoin further prosecution of
any other claim against the plaintiffs, Doc. 2; (2) supplement explaining the value of
the vessel is $35,000 with $495 in pending freight, Doc. 7 at 2; (3) letter of
undertaking by XL Specialty Insurance Company for the value of the vessel, the value
of the pending freight, and costs, with interest at six percent a year, Doc. 7-1; (4)
amended ad interim stipulation for $35,495 and costs, with interest at six percent a
year, Doc. 7-2; and (5) notice to claimants for publication, Doc. 7-3.

      The Limitation of Liability Act gives a vessel owner the right to limit liability
for claims of damage or injury from a maritime accident occasioned without the
owner’s knowledge or privity. 46 U.S.C. § 30505(a), (b). The limit is the value of the
vessel and pending freight. 46 U.S.C. § 30505(a).
Case 3:20-cv-00497-TJC-PDB Document 10 Filed 07/22/20 Page 2 of 4 PageID 59




      46 U.S.C. § 30511, Supplemental Rule F, and Local Admiralty Rule 7.06 govern
the procedure for actions under the Act. Within six months of receipt of a written
claim, a vessel owner may file a complaint for limitation of liability and exoneration
in any district in which the vessel has been attached or arrested or, if not attached or
arrested, in any district in which the owner has been sued regarding the claim or, if
no suit has been commenced, in the district where the vessel is located. 46 U.S.C.
§ 30511(a); Supplemental Rule F(1), (2), (9).

      The complaint must state: (1) “the facts on the basis of which the right to limit
liability is asserted and all facts necessary to enable the court to determine the
amount to which the owner’s liability shall be limited”; (2) “the voyage if any, on
which the demands sought to be limited arose, with the date and place of its
termination”; (3) “the amount of all demands including all unsatisfied liens or claims
of lien, in contract or in tort or otherwise, arising on that voyage, so far as known to
the plaintiff”; (4) “what actions and proceedings, if any, are pending thereon”; (5)
“whether the vessel was damaged, lost, or abandoned, and, if so, when and where”;
(6) “the value of the vessel at the close of the voyage or, in case of wreck, the value of
her wreckage, strippings, or proceeds, if any, and where and in whose possession they
are”; and (7) “the amount of any pending freight recovered or recoverable.”
Supplemental Rule F(2).

      The owner must deposit with the court, “for the benefit of the claimants, an
amount equal to the value of the owner’s interest in the vessel and pending freight,
or approved security.” 46 U.S.C. § 30511(b); see also Supplemental Rule F(1). The
owner must also “give security for costs and, if [the owner] elects to give security, for
interest at the rate of 6 percent per annum from the date of the security.”
Supplemental Rule F(1). Under Local Admiralty Rule 7.05(e)(3), the amount of
security for costs is $250, “and it may be combined with the security for value and
interest, unless otherwise ordered.” An ad interim stipulation is deemed a substitute
for the vessel and may stand as security for a claim up to the stipulated amount.


                                            2
Case 3:20-cv-00497-TJC-PDB Document 10 Filed 07/22/20 Page 3 of 4 PageID 60




Hartford Acc. & Indem. Co. of Hartford v. S. Pac. Co., 273 U.S. 207, 218−19 (1927)
(involving an ad interim stipulation executed by the boat owner and a surety).

      Once the owner has satisfied the security requirement, “all claims and
proceedings against the owner or the owner’s property with respect to the matter in
question shall cease.” Supplemental Rule F(3). “On application of the plaintiff the
court shall enjoin the further prosecution of any action or proceeding against the
plaintiff or the plaintiff’s property with respect to any claim subject to limitation in
the action” and “issue a notice to all persons asserting claims with respect to which
the complaint seeks limitation, admonishing them to file their respective claims with
the clerk of the court and to serve on the attorneys for the plaintiff a copy thereof on
or before a date to be named in the notice,” but not less than 30 days after issuing the
notice. Supplemental Rule F(3), (4).

      The notice must be published “in such newspaper or newspapers as the court
may direct once a week for four successive weeks prior to the date fixed for the filing
of claims.” Supplemental Rule F(4). By the date of the second publication, the plaintiff
must also “mail a copy of the notice to every person known to have made any claim
against the vessel or the plaintiff arising out of the voyage or trip on which the claims
sought to be limited arose.” Supplemental Rule F(4). “[A]n approved newspaper shall
be a newspaper of general circulation. The newspaper of largest circulation in a
county in the Middle District is rebuttably presumed to be a newspaper of general
circulation in that same county. For cause shown by a party or on its own motion, the
court may require publication in one or more additional publications if necessary to
provide notice reasonably calculated to inform interested parties.” Local Admiralty
Rule 7.01(g). “Immediately upon commencement of an action to limit liability …,
plaintiff shall, without further order of the Court, effect publication.” Local Admiralty
Rule 7.06(a).

      Here, the complaint includes the required allegations, and the plaintiffs have
satisfied the security requirements. The Court grants the motion, Doc. 2, as

                                           3
Case 3:20-cv-00497-TJC-PDB Document 10 Filed 07/22/20 Page 4 of 4 PageID 61




supplemented, Doc. 7, and will separately enter the notice, Doc. 7-3, and the order,
Doc. 7-4, the plaintiffs provided.

      Ordered in Jacksonville, Florida, on July 22, 2020.




c:    Counsel of record




                                         4
